Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 1 of 12 PageID #: 26989




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                       )
                                                )
         v.                                     )
                                                )       Case No. 15-cr-252 (PKC)
 CARLOS MARTINEZ, and                           )
 HERNAN LOPEZ                                   )
                                                )
                   Defendants.                  )
                                                )

              REPLY IN SUPPORT OF DEFENDANTS CARLOS MARTINEZ AND
                HERNAN LOPEZ’S MOTION FOR A BILL OF PARTICULARS

         Carlos Martinez and Hernan Lopez (collectively “Defendants”), by and through their

 undersigned counsel, respectfully submit the following Reply in support of their motion for a bill

 of particulars.

         Despite the government’s conclusory characterization that there is an “extraordinary” level

 of detail available in this case, the government is unable to point to any document, prior testimony,

 or allegation concerning Mr. Martinez and Mr. Lopez that provides adequate notice of the

 conspiratorial conduct charged against them. As detailed in Mr. Martinez and Mr. Lopez’s Motion

 for Bill of Particulars (ECF No. 1554), the government has not identified any source that

 establishes when Defendants allegedly joined a conspiracy that spanned fifteen years, and began

 more than a decade prior to Fox’s ownership of the television broadcast rights at issue, or how

 Defendants allegedly participated in a fully developed, complex conspiracy that was already

 fifteen years into its duration when the wires, which form the basis for the only substantive charges

 against Mr. Lopez and Mr. Martinez, were transmitted.

         A defendant is entitled to be free from unfair surprise at trial, and from being forced to

 speculate as to what it is alleged that he did to commit the offenses charged. United States v. Stern,

                                                    1
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 2 of 12 PageID #: 26990




 No. 03 CR. 81 (MBM), 2003 WL 22743897, at *4 (S.D.N.Y. Nov. 20, 2003). Thus, courts will

 require a bill of particulars if doing so is necessary to prevent a defendant from being placed in the

 predicament where, as here, the charges in the indictment are so general that they do not advise

 the defendant of the specific acts of which he is accused. United States v. Chen, 378 F.3d 151,

 163 (2d Cir. 2004).1 The government makes much of the length and detail in the Third Superseding

 Indictment (“TSI”), but none of the detail pertains to Mr. Lopez and Mr. Martinez, and the length

 generated by their alleged activities is all of four short paragraphs. Nor is the 2017 trial record

 what the government purports it to be in terms of notice to Mr. Martinez and Mr. Lopez.

        The basic information Defendants seek—when the government alleges they joined the

 conspiracy, and what they are alleged to have done to participate in it—is critical to Defendants’

 trial preparation. During the fifteen-year period the conspiracy is alleged to have occurred,

 multiple companies had varying roles in initiating, shaping, and executing the contracts that form

 the basis of the government’s charges. For instance, Mr. Lopez and Mr. Martinez’s employer,



        1
            Although the government relies on the general proposition that it need not provide the
 “wheres, when[s], and with whoms” of a conspiracy, United States v. Perryman, 881 F. Supp. 2d
 427, 430 (E.D.N.Y. 2012), there is more specific authority that a defendant is entitled to know
 when it is alleged that he first joined the conspiracy. See United States v. Ramirez, 602 F. Supp.
 783, 793 (S.D.N.Y. 1985) (granting request for a bill of particulars, requiring the government to
 state “the approximate date, time and location where it is claimed that [defendant] conspired to
 violate federal narcotics laws”; accord United States v. Ranieri, Case No. 17-cr-00533-EMC (LB),
 2019 WL 3842092, at *2 (N.D. Cal. Aug. 15, 2019) (requiring the government to provide
 defendant a bill of particulars clarifying “when [he] joined the alleged conspiratorial agreement”;
 United States v. Etienne, No. CR 17-00093 WHA, 2018 WL 1456658, at *4 (N.D. Cal. Mar. 23,
 2018) (requiring government to provide defendant a bill of particulars: “[C]larifying the earliest
 known date at which each defendant was participating in the RICO conspiracy, without prejudice
 to the government later proving an even earlier date”; and “[T]o the extent known to the
 government, disclosure of the following information: (1) a one-sentence description of the event
 or activities constituting the charged conduct; (2) the persons who participated in the conduct; and
 (3) the approximate date and location of the conduct.”); United States v. Alvarez, No. 14–cr–00120
 EMC (NC), 2014 WL 7240670, at *2 (N.D. Cal. Dec. 19, 2014) (ordering government “to provide
 a bill of particulars clarifying when each defendant is alleged to have first joined the conspiracy”).
                                                   2
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 3 of 12 PageID #: 26991




 Fox, held a passive, minority interest in T&T Sports Marketing Ltd. (“T&T”) for the first twelve

 years of the charged conspiracy, during which time Alejandro Burzaco’s company, Torneos y

 Competencias (“Torneos”), and two other companies, controlled T&T. Similarly, the contracts at

 issue were negotiated and executed long before Mr. Lopez and Mr. Martinez were involved with

 T&T.

        Accordingly, there is an exceedingly vast range of possible entry points where the

 government may assert Mr. Lopez and Mr. Martinez began to take part in the charged conspiracy,

 as well as roles that they may have played within that conspiracy. The problem is that neither the

 TSI, the 2017 trial record, nor the millions of pages of discovery provide the defendants with any

 notice of when the government alleges they joined the conspiracy or what it is they are alleged to

 have done to participate in it. Rather, Defendants are left subject to unfair surprise at trial.

        Mr. Martinez and Mr. Lopez are not asking for a play-by-play of the government’s trial

 presentation. They are asking for a general understanding of how and when they are alleged to

 have come to know of, joined and participated in a bribery scheme that was allegedly fully formed

 and operational for more than a decade before their employer owned the broadcasting rights that

 the government alleges were the focus of the bribes. Accordingly, Defendants respectfully request

 the Court order the government to provide them with this basic information.

        I.      BACKGROUND

        The charged conspiracy is alleged to have occurred over a fifteen-year period, from 2000

 to 2015. As the Court is aware, the allegations in the TSI concern contracts for the broadcasting

 rights for the yearly editions of the Copa Libertadores tournament, which were awarded to T&T.

 However, what is likely new information to the Court, not apparent from the first trial, is that Fox,

 Mr. Lopez and Mr. Martinez’s employer, held a passive, minority interest in T&T, until December

                                                    3
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 4 of 12 PageID #: 26992




 2011, nearly twelve years into the scheme that is charged against them. Between 2002 and 2012,

 T&T’s ownership was split between Torneos, a company controlled by Alejandro Burzaco, and

 Fox Pan American Sports (“FPAS”), a company not controlled by Fox, even though it bore Fox’s

 name. In or around 2007, seven years into the alleged conspiracy, DirecTV2 purchased a 33.2%

 stake in Torneos. And in December 2011, Fox purchased FPAS, and with it, of course, its assets

 and liabilities, including FPAS’ joint-venture share in T&T. Notably, Torneos continued to be the

 managing partner of T&T even following that transaction.

        At that point (December 2011), Fox owned T&T with Torneos, and its (then) 40%

 shareholder, DirecTV. Prior to December 2011, Fox owned a minority interest in FPAS, with

 Liberty Media Corporation (“Liberty”)3 and Hicks, Muse, Tate & Furst Incorporated (“Hicks

 Muse”)4 owning the remainder majority shares. See Fox Entertainment Group, Inc., Annual

 Report (Form 10-K) (Sept. 10, 2004), https://sec.report/Document/0001193125-04-154960/. In


        2
          DirecTV is an American direct broadcast satellite service provider. AT&T acquired
 DirecTV in 2015 for approximately $67 billion. See AT&T, Inc., Annual Report (Form 10-K)
 (Feb. 18, 2016), https://www.sec.gov/Archives/edgar/data/732717/000073271716000147/
 ye15_10k.htm; Was AT&T’s Acquisition of DirecTV a Mistake?, Forbes.com (Aug. 9, 2019),
 https://www.forbes.com/sites/greatspeculations/2019/08/09/was-atts-acquisition-of-directv-a-
 mistake/?sh=72abbe4d47d3.
        3
          Liberty Media is an American media company that, through subsidiaries like Liberty
 Media International, provides distribution and video programming services to subscribers around
 the world. See Liberty Media Int’l, Inc., Annual Report (Form 10-K) (Mar. 14, 2005)
 https://www.sec.gov/Archives/edgar/data/0001284698/000103570405000145/d23026e10vk.htm.
 Among other assets, Liberty owns the Atlanta Braves baseball team.
        4
          Hicks, Muse, Tate & Furst (later renamed HM Capital Partners, LLC) was a private equity
 firm engaged in various global investing strategies, including investments in Latin America. See
 Karen Scannell, Investors in Hicks Muse Question Firm’s Telecom-Securities Strategy, Wall St. J.
 (Aug. 22, 2000), https://www.wsj.com/articles/ SB96689418794464560; Karen Scannell, How
 Hicks Muse Stumbled on Argentine Cable Deal, Wall St. J. (June 19, 2002),
 https://www.wsj.com/articles/SB102443981359658800. Its co-founder, Thomas Hicks, also
 owned the Texas Rangers baseball team.
                                                4
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 5 of 12 PageID #: 26993




 other words, for the first twelve years of the conspiracy charged against Mr. Lopez and Mr.

 Martinez, their employer, Fox, had a passive, minority interest in T&T, which was controlled by

 Torneos, Liberty, and Hicks Muse. As the 2017 trial record made clear, Burzaco was the driving

 force behind the alleged conspiracy, and yet somehow was able to shield his wrongdoing from

 Liberty, Hicks Muse, and DirecTV (and AT&T), as none of these entities are mentioned in a trial

 transcript that exceeds 5,000 pages.

        The TSI thus alleges that the Copa Libertadores Scheme #2 began many years before Mr.

 Martinez and Mr. Lopez had any potential connection to it. But the TSI offers nothing specific to

 allow Mr. Martinez and Mr. Lopez to understand with particularity when they are alleged to have

 entered the scheme, and whether companies, such as Hicks Muse, Liberty, or DirecTV, were

 involved in the relevant transactions. Unlike Fox, Hicks Muse, Liberty, and DirecTV are not

 named in the TSI, despite their affiliation with Torneos—that is, Burzaco—during the vast

 majority of the charged conspiracy.

        Moreover, the contracts at issue—those that originally acquired the broadcasting rights for

 the Copa Libertadores or the myriad contracts executed in connection with the media rights to the

 Copa Libertadores tournament, including contracts that extended ownership of the rights, provided

 production services, or licensed either rights or services to additional companies—were negotiated

 and executed long before Mr. Lopez and Mr. Martinez held the relevant roles at Fox. For example,

 in 2005, 2006, and 2008, well before Fox’s majority ownership of T&T, T&T entered into

 consulting services agreements with companies on which the government focused at the 2017 trial

 and alleged to be sham agreements, executed for the purpose of paying bribes to CONMEBOL

 officials. Whether it is alleged that Mr. Martinez and Mr. Lopez joined the conspiracy prior to,

 after, or contemporaneously with, the negotiation of any of these contracts is critical to the

                                                 5
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 6 of 12 PageID #: 26994




 testimony they would seek to elicit and the documentary evidence that they would present at trial.

 None of that information is set forth in the TSI, the 2017 trial record, or the discovery.

         II.      ARGUMENT

         A.       The TSI alleges general, not specific, charges against Mr. Lopez and Mr.
                  Martinez.

         The government characterizes the TSI as a “lengthy roadmap” (See Gov’t Opp’n. Br. 13,

 ECF No. 1556) (hereinafter “Gov’t Opp’n.”), yet the government fails to articulate where in that

 roadmap the charges against Mr. Lopez and Mr. Martinez are alleged with any particularity,

 because they cannot – such allegations do not exist. Indeed, to the extent the TSI is a “roadmap,”

 it is entirely focused on the RICO case that is not charged against Mr. Lopez and Mr. Martinez.

 The charges against Mr. Lopez and Mr. Martinez are constrained to four, generally worded

 paragraphs that provide no detail whatsoever about their knowledge of the conspiracy. See TSI,

 ECF No. 1319. In addressing the paragraphs naming Mr. Lopez and Mr. Martinez, the government

 simply repeats the language from the TSI but offers no explanation as to how those paragraphs

 provide any particularity about the charges against them. (Gov’t Opp’n. 6.)

         In the 190-paragraph TSI, four paragraphs discuss, in the most basic and general terms, the

 Copa Libertadores Scheme #2 charged against Mr. Lopez and Mr. Martinez. (TSI, ¶¶ 71-74, ECF

 No. 1319.) The first of those paragraphs, Paragraph 71, does not name either Mr. Lopez or Mr.

 Martinez; rather, it generally describes that in 1999, CONMEBOL acquired and consolidated the

 broadcasting rights to the Copa Libertadores. (Id. at ¶ 71.) Paragraph 72, which also makes no

 mention of Mr. Lopez or Mr. Martinez, states that between 1999 and 2015, T&T acquired the

 exclusive worldwide broadcasting rights to each edition of the Copa Libertadores through 2018.

 (Id. at ¶ 72.)


                                                   6
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 7 of 12 PageID #: 26995




         Mr. Lopez and Mr. Martinez are named, for the first time, in Paragraphs 73-74. Paragraph

 73 alleges, without any specificity, that sometime between 2005 and 2015, they, along with three

 other named defendants, but “together with others,” “agreed to pay, did pay and facilitated the

 concealment of annual bribe and kickback payments to” fourteen CONMEBOL officials, in

 exchange for the officials’ support of T&T as the holder of the rights. (Id. at ¶ 73.) Paragraph 73

 contains nothing specifically alleging when Mr. Lopez or Mr. Martinez agreed to pay, did pay, or

 facilitated the concealment of such bribes, how they did so, or how it is alleged that they knew that

 such bribes were paid or concealed.

         Paragraph 74 provides no further detail on the charges, nor does it even appear to allege

 any illegal conduct. (See id. at ¶ 74.) It alleges that Mr. Lopez and Mr. Martinez “relied on loyalty

 secured through the payment of bribes to certain CONMEBOL officials in connection with the

 Copa Libertadores to advance the business interests of Fox beyond the Copa Libertadores,

 including by obtaining confidential information from Co-Conspirator# 1 regarding bidding for the

 rights to broadcast the 2018 and 2022 World Cup tournaments in the United States.” (Id.)

 Paragraph 74 contains no allegation that Mr. Lopez or Mr. Martinez knew that bribes were being

 paid, how they would have known bribes were being paid, or when such bribes were paid; indeed,

 it alleges that Mr. Lopez’s and Mr. Martinez’s employer seemingly benefitted from, but took no

 part in, the scheme. (See id.)

         Mr. Lopez and Mr. Martinez are not, as the government argues, attempting to lead the

 Court to read certain paragraphs of the TSI in isolation. (Gov’t Opp’n. 13.) To the contrary, they

 invite the Court to read the TSI in its totality and press the government to answer where in the TSI

 it is alleged, with sufficient particularity, the specifics that they are to prepare to defend.



                                                    7
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 8 of 12 PageID #: 26996




        B.      The 2017 trial is not the notice to Mr. Lopez and Mr. Martinez that the
                government claims it to be.

        The government has conceded that the 2017 trial was not directed at Mr. Lopez and Mr.

 Martinez, and the evidence presented therein did not concern their knowledge of, or involvement

 in, the charged conspiracies. In fact, prior to filing its Opposition, the government agreed with

 Defendants that the 2017 trial failed to provide notice of the charges against them. On October

 17, 2020, in opposing Defendants’ motion to compel, the government stated: “because the

 evidence at the 2017 trial was not directed at establishing the involvement of the Defendants, who

 were not on trial, it provides no basis for inferring any evidentiary shortcoming in this case.”

 (Gov’t. Opp’n Br. Mtn. to Compel 2, n.1, ECF No. 1444) (emphasis added). During the November

 20, 2020 hearing on Defendants’ motion to compel, the government acknowledged that the 2017

 trial record “[left] aside important elements, including, likely, the main one, which is the knowledge

 and participation of these defendants[].”1 (Hearing Tr. at 31, Nov. 20, 2020) (emphasis added).

        Despite this, the government now predicts that the ensuing trial of Mr. Lopez and Mr.

 Martinez will be a re-trial of the 2017 trial, and argues that Defendants “have a preview of the

 types of questions the government may ask witnesses during the second trial, as well as the types

 of arguments the government may make before a jury.” (Gov’t Opp’n. 15.) The government’s

 reliance on a “preview” of a sprawling 2017 trial in which Mr. Martinez and Mr. Lopez had no

 role, is not sufficient to give these new defendants notice of their alleged conduct. The 2017 trial

 record speaks for itself: there was no testimony or documentary evidence presented that gives any

 specifics regarding the allegations against Mr. Lopez and Mr. Martinez. In a six-week trial, which

 generated 5,528 pages of trial transcript, Mr. Lopez is referenced seven times and Mr. Martinez is

 referenced four times, all in vague references: some in connection to business meetings which,


                                                   8
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 9 of 12 PageID #: 26997




 according to the governments’ own witness, were unrelated to bribery, or references that were

 simply made in passing.5

        C.      Mr. Lopez and Mr. Martinez seek no more than that which the Court ordered
                the government to provide Mr. Napout.

        The government argues that the Court previously rejected a similar request made by Mr.

 Napout when the Court granted, in part, Mr. Napout’s request for a bill of particulars. (See Order,

 ECF No. 542.) As an initial matter, the Court should consider that its prior rulings were made with

 respect to different defendants, charged with different offenses, who raised different arguments.

 In any event, Mr. Martinez and Mr. Lopez are seeking a similarly narrow ruling as that which the

 Court ordered with respect to the charges against Mr. Napout: to know which transactions—such



        5
           The entirety of the references to Mr. Lopez and Mr. Martinez in the 2017 trial include: a
 2013 meeting concerning Fox Sports presence in Brazil, a 2014 Miami meeting, and five total
 references where either Mr. Lopez or Mr. Martinez were mentioned by name in passing. Mr.
 Burzaco testified that he attended a 2013 meeting in London, separate and apart from any meetings
 he had on the same day. The purpose of the meeting involving Mr. Martinez and Mr. Lopez was
 to discuss “Fox Sports’ interest in having a tighter and a stronger link and relationship with soccer
 executives [and] to have more Brazilian soccer content.” (Trial Tr. at 498, Nov. 15, 2017.)
 Nothing about that meeting relates to the charges against Mr. Lopez and Mr. Martinez. (Trial Tr.
 at 563, Nov. 15, 2017.) The second mention of Mr. Lopez and Mr. Martinez, also during Mr.
 Burzaco’s testimony, concerned a September 2014 meeting in Miami attended by Mr. Burzaco,
 Luis Bedoya, Juan Angel Napout, Mr. Lopez, and Mr. Martinez. Despite alleging that Defendants
 “knew” about the structure that funded bribe payments, Mr. Burzaco provided no foundation for
 his testimony; articulated no basis for how Mr. Lopez or Mr. Martinez “knew”; and offered no
 specifics as to when they acquired such “knowledge.” Mr. Burzaco failed to mention that the
 “structure” he was referring to had been in place since August 2004, when T&T Netherlands first
 acquired the Copa Libertadores rights, and long before Mr. Martinez or Mr. Lopez became
 involved with T&T. Thus, Mr. Burzaco’s testimony adds nothing to how it is alleged that Mr.
 Martinez and Mr. Lopez knew about the funding for bribe payments. The remaining four
 references to Mr. Lopez, and one reference to Mr. Martinez, are brief, and without explanation or
 detail: Mr. Lopez’s name is mentioned three times during cross-examination of Mr. Burzaco about
 an email in which Mr. Lopez asked Mr. Burzaco to introduce him to Julio Grondona (Trial Tr. at
 7337, Nov. 15, 2017); and IRS Agent Steven Berryman read Mr. Lopez’s and Mr. Martinez’s
 names from a list of authorized signatories to T&T’s Interaudi Bank account, which Mr. Lopez
 signed in January 2015, and Mr. Martinez signed in December 2014 (Trial Tr. at 3378, Dec. 7,
 2017.)
                                                   9
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 10 of 12 PageID #: 26998




  as which contracts—the government will seek to prove Mr. Martinez and Mr. Lopez knew to be

  tainted by an unlawful conspiracy. (Id. at 21.) Like the Court recognized for Mr. Napout (to whom

  it granted relief), Mr. Martinez and Mr. Lopez are “accused of having committed unlawful acts in

  connection with a category of transactions, but without being given notice of which specific

  transactions falling within that category are alleged to have been tainted by unlawful conduct.”

  (Id.)

          III.   CONCLUSION

          The information sought by Mr. Martinez and Mr. Lopez through their motion for a bill of

  particulars is necessary to the preparation of their respective defenses. Mr. Martinez and Mr.

  Lopez respectfully request the Court enter an Order granting their motion, and directing the

  government to provide a bill of particulars as requested.

                                               Respectfully submitted,


                                                      /s/ Steven J. McCool
                                               STEVEN J. McCOOL
                                               D.C. Bar No. 429369
                                               JULIA M. COLEMAN
                                               D.C. Bar No. 1018085
                                               McCOOL LAW PLLC
                                               1776 K Street, N.W., Suite 200
                                               Washington, D.C. 20006
                                               Telephone: (202) 450-3370
                                               Fax: (202) 450-3346
                                               smccool@mccoollawpllc.com
                                               jcoleman@mccoollawpllc.com




                                                  10
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 11 of 12 PageID #: 26999




                                            /s/ Samuel A. Josephs
                                     SAMUEL A. JOSEPHS* (admission pending)
                                     sjosephs@spertuslaw.com
                                     PAYTON J. LYON* (admission pending)
                                     plyon@spertuslaw.com

                                     SPERTUS, LANDES & UMHOFER, LLP
                                     1990 S. Bundy Drive, Suite 705
                                     Los Angeles, CA 90025
                                     Telephone: (310) 826-4700


                                          /s/ Michael T. Cornacchia
                                     MICHAEL T. CORNACCHIA

                                         /s/ Ramon A. Abadin
                                     RAMON A. ABADIN

                                     Counsel for Carlos Martinez


                                             /s/ John Gleeson
                                     JOHN GLEESON
                                     jgleeson@debevoise.com
                                     DAVID SARRATT
                                     dsarratt@debevoise.com
                                     MARISA R. TANEY
                                     mrtaney@debevoise.com
                                     MICHAEL McGREGOR
                                     mcmcgregor@debevoise.com

                                     DEBEVOISE & PLIMPTON LLP
                                     919 Third Avenue
                                     New York, New York 10022
                                     Phone: (212) 909-6000

                                     Counsel for Hernan Lopez




                                       11
Case 1:15-cr-00252-PKC Document 1586 Filed 07/08/21 Page 12 of 12 PageID #: 27000




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 8th day of July 2021, the foregoing was served electronically

  on the counsel of record through the U.S. District Court for the Eastern District of New York

  Electronic Document Filing System (ECF) and the document is available on the ECF system.




                                                         /s/ Steven J. McCool
                                                      STEVEN J. McCOOL




                                                 12
